 

Exhibit 10.7

 

EXECUTION VERSION

 

Subscription Agreement

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
13th day of October, 2020, by and between Churchill Capital Corp II, a Delaware
corporation (the “Issuer”), and the undersigned (“Subscriber” or “you”). Defined
terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Study Merger Agreement (as defined below).

 

WHEREAS, Software Luxembourg Holding S.A., a public limited liability company
(société anonyme), incorporated and organized under the laws of the Grand Duchy
of Luxembourg, having its registered office at 48, Boulevard Grande-Duchesse
Charlotte, L-1330 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B246188 (“Study”), and the Issuer intend to
effect a cross-border merger of Study with and into the Issuer in accordance
with the Agreement and Plan of Merger (the “Study Merger Agreement”), dated as
of the date hereof, by and among the Issuer and Study, the General Corporation
Law of the State of Delaware, the provisions of Directive 2017/1132 regarding
certain aspects of company law issued by the European Parliament and Council on
14 June 2017, which was transposed into Luxembourg law via Articles 1020-1 et
seq. of the law of 10 August 1915 regarding commercial companies, as amended,
and a joint merger proposal, pursuant to which, among other things, Study will
cease to exist and Study’s subsidiaries shall become subsidiaries of the Issuer,
which shall survive as the surviving corporation (the “Study Merger” and,
together with the other transactions contemplated by the Merger Agreement, the
“Study Transactions”);

 

WHEREAS, following the closing of the Study Transactions, the Issuer intends to
effect a merger (the “Magnet Merger” and, together with the other transactions
contemplated by the Magnet Merger Agreement (as defined below), the “Magnet
Transactions” and, together with the Study Transactions, the “Transactions”) of
Magnet Merger Sub, Inc., a Delaware corporation, with and into Albert DE
Holdings Inc., a Delaware corporation (“Magnet”), in accordance with the
Agreement and Plan of Merger (the “Magnet Merger Agreement”), dated as of the
date hereof by and among the Issuer, Merger Sub and Magnet;

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Issuer 2,000,000 shares (the “Shares”) of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A common stock”),
for a purchase price of $10.00 per share, for an aggregate purchase price of
$20,000,000 (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Shares in consideration of the payment of the Purchase Price
therefor by or on behalf of Subscriber to the Issuer, all on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.            Subscription. Subject to the terms and conditions hereof, at the
Closing, Subscriber hereby agrees to subscribe for and purchase, and the Issuer
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Shares (such subscription and issuance, the “Subscription”).

 



 

 

 

2.            Representations, Warranties and Agreements.

 

2.1            Subscriber’s Representations, Warranties and Agreements. To
induce the Issuer to issue the Shares to Subscriber, Subscriber hereby
represents and warrants to the Issuer and acknowledges and agrees with the
Issuer as follows:

 

2.1.1            Subscriber has been duly formed or incorporated and is validly
existing in good standing under the laws of its jurisdiction of incorporation or
formation, with power and authority to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

2.1.2            This Subscription Agreement has been duly authorized, validly
executed and delivered by Subscriber. Assuming that this Subscription Agreement
constitutes the valid and binding agreement of the Issuer, this Subscription
Agreement is the valid and binding obligation of Subscriber, is enforceable
against Subscriber in accordance with its terms, except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

 

2.1.3            The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein do not and will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the ability of Subscriber to enter into and timely perform its obligations under
or consummate the transactions contemplated by this Subscription Agreement (a
“Subscriber Material Adverse Effect”), (ii) result in any violation of the
provisions of the organizational documents of Subscriber or any of its
subsidiaries or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect.

 

2.1.4            Subscriber (i) is a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule I, (ii) is acquiring the Shares only for its
own account and not for the account of others, or if Subscriber is subscribing
for the Shares as a fiduciary or agent for one or more investor accounts, each
owner of such account is a qualified institutional buyer, and Subscriber has
full investment discretion with respect to each such account, and the full power
and authority to make the acknowledgements, representations, warranties and
agreements herein on behalf of each owner of each such account and (iii) is not
acquiring the Shares with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act (and shall provide
the requested information on Schedule I following the signature page hereto).
Subscriber is not an entity formed for the specific purpose of acquiring the
Shares.

 



 

 

 

2.1.5            Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by Subscriber absent an effective registration
statement under the Securities Act, except (i) to the Issuer or a subsidiary
thereof, (ii) to non-U.S. persons pursuant to offers and sales that occur solely
outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii), in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a legend to such effect. Subscriber acknowledges that the
Shares will not be eligible for resale pursuant to Rule 144A promulgated under
the Securities Act. Subscriber understands and agrees that the Shares will be
subject to transfer restrictions and, as a result of these transfer
restrictions, Subscriber may not be able to readily resell the Shares and may be
required to bear the financial risk of an investment in the Shares for an
indefinite period of time. Subscriber understands that it has been advised to
consult legal counsel prior to making any offer, resale, pledge or transfer of
any of the Shares.

 

2.1.6            Subscriber understands and agrees that Subscriber is purchasing
the Shares directly from the Issuer. Subscriber further acknowledges that there
have been no representations, warranties, covenants or agreements made to
Subscriber by the Issuer, Study or any of their respective officers or
directors, expressly or by implication, other than those representations,
warranties, covenants and agreements expressly set forth in this Subscription
Agreement.

 

2.1.7            Subscriber represents and warrants that its acquisition and
holding of the Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), or any applicable similar law.

 

2.1.8            In making its decision to purchase the Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Without limiting the generality of the foregoing, Subscriber has not
relied on any statements or other information provided by anyone other than the
Issuer and its representatives concerning the Issuer or the Shares or the offer
and sale of the Shares. Subscriber acknowledges and agrees that Subscriber has
received, has had an adequate opportunity to review and has reviewed such
financial and other information as Subscriber deems necessary in order to make
an investment decision with respect to the Shares, including with respect to the
Issuer, Study, Magnet and the Transactions and has made its own assessment and
is satisfied concerning the relevant tax and other economic considerations
relevant to Subscriber’s investment in the Shares. Subscriber represents and
agrees that Subscriber and Subscriber’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain
such information as Subscriber and such Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Shares.

 



 

 

 

2.1.9            Subscriber became aware of this offering of the Shares solely
by means of direct contact between Subscriber and the Issuer or its
representative. Subscriber has a pre-existing substantive relationship (as
interpreted in guidance from the Commission under the Securities Act) with the
Issuer or its representative, and the Shares were offered to Subscriber solely
by direct contact between Subscriber and the Issuer or its representative.
Subscriber did not become aware of this offering of the Shares, nor were the
Shares offered to Subscriber, by any other means. Subscriber acknowledges that
the Shares (i) were not offered by any form of general solicitation or general
advertising, including methods described in section 502(c) of Regulation D under
the Securities Act and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

 

2.1.10            Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.

 

2.1.11            Alone, or together with any professional advisor(s),
Subscriber represents and acknowledges that Subscriber has adequately analyzed
and fully considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

2.1.12            Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of an investment in the
Shares.

 

2.1.13            Subscriber represents and warrants that Subscriber is not
(i) a person or entity named on the List of Specially Designated Nationals and
Blocked Persons administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) or in any Executive Order issued by the President of the
United States and administered by OFAC (“OFAC List”), or a person or entity
prohibited by any OFAC sanctions program, (ii) a Designated National as defined
in the Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (iii) a non-U.S.
shell bank or providing banking services indirectly to a non-U.S. shell bank.
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that Subscriber is
permitted to do so under applicable law. Subscriber represents that if it is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
that Subscriber maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. Subscriber also
represents that, to the extent required, it maintains policies and procedures
reasonably designed for the screening of its investors against the OFAC
sanctions programs, including the OFAC List. Subscriber further represents and
warrants that, to the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Subscriber and used to
purchase the Shares were legally derived.

 



 

 

 

2.1.14            Subscriber is not an employee benefit plan that is subject to
Title I of ERISA, a plan, an individual retirement account or other arrangement
that is subject to section 4975 of the Code or an employee benefit plan that is
a governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code, or
an entity whose underlying assets are considered to include “plan assets” of any
such plan, account or arrangement subject to the fiduciary or prohibited
transaction provisions of ERISA or section 4975 of the Code.

 

2.1.15            Except as expressly disclosed in a Schedule 13D or Schedule
13G (or amendments thereto) filed by such Subscriber with the Commission with
respect to the beneficial ownership of the Issuer’s common stock, Subscriber is
not currently (and at all times through Closing will refrain from being or
becoming) a member of a “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of equity securities of the Issuer
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

 

2.1.16            Subscriber will not acquire a substantial interest (as defined
in 31 C.F.R. Part 800.244) in the Issuer as a result of the purchase and sale of
Shares hereunder such that a declaration to the Committee on Foreign Investment
in the United States would be mandatory under 31 C.F.R. Part 800.401, and
Subscriber will not have control (as defined in 31 C.F.R. Part 800.208) over the
Issuer from and after the Closing as a result of the purchase and sale of Shares
hereunder.

 

2.1.17            Subscriber has, and on each date the Purchase Price would be
required to be funded to the Issuer pursuant to Section 3.1 will have,
sufficient immediately available funds to pay the Purchase Price pursuant to
Section 3.1. Subscriber is an entity having total liquid assets and net assets
in excess of the Purchase Price as of the date hereof and as of each date the
Purchase Price would be required to be funded to the Issuer pursuant to
Section 3.1 and was not formed for the purpose of acquiring the Shares.

 



 

 

 

2.1.18            None of the information provided or to be provided in writing
by or on behalf of Subscriber for inclusion in the Joint Proxy Statement or
Joint Proxy Statement/Prospectus (each, as defined in the Study Merger
Agreement) will contain any untrue statement or a material fact or omit to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

2.1.19            No broker, finder or other financial consultant has acted on
behalf of Subscriber in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
Issuer.

 

2.2            Issuer’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, the Issuer hereby represents and warrants to
Subscriber and agrees with Subscriber as follows:

 

2.2.1            The Issuer has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the Delaware General
Corporation Law (“DGCL”), with corporate power and authority to own, lease and
operate its properties and conduct its business as presently conducted and to
enter into, deliver and perform its obligations under this Subscription
Agreement.

 

2.2.2            When issued and delivered to Subscriber against full payment
for the Shares in accordance with the terms of this Subscription Agreement and
registered with the Issuer’s transfer agent, the Shares will be duly authorized,
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under the
Issuer’s amended and restated certificate of incorporation (the “Charter”) or
under the DGCL.

 

2.2.3            This Subscription Agreement has been duly authorized, validly
executed and delivered by the Issuer and, assuming that this Subscription
Agreement constitutes the valid and binding obligation of Subscriber, is the
valid and binding obligation of the Issuer, is enforceable against the Issuer in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally and
(ii) principles of equity, whether considered at law or equity.

 

2.2.4            The Issuer is classified as a Subchapter C corporation for U.S.
federal income tax purposes.

 

2.2.5            The execution, delivery and performance of this Subscription
Agreement (including compliance by the Issuer with all of the provisions
hereof), issuance and sale of the Shares and the consummation of the certain
other transactions contemplated herein will not, subject to the receipt of the
Buyer Stockholder Approval and the effectiveness of the Buyer A&R Charter
Amendment, (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the Issuer pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have a material adverse effect on the legal authority of the Issuer to enter
into and timely perform its obligations under this Subscription Agreement (a
“Issuer Material Adverse Effect”), (ii) result in any violation of the
provisions of the organizational documents of the Issuer or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
the Issuer or any of its properties that would reasonably be expected to have an
Issuer Material Adverse Effect.

 



 

 

 

2.2.6            Neither the Issuer, nor any person acting on its behalf has,
directly or indirectly, made any offers or sales of any Issuer security or
solicited any offers to buy any security under circumstances that would
adversely affect reliance by the Issuer on Section 4(a)(2) of the Securities Act
for the exemption from registration for the transactions contemplated hereby or
would require registration of the issuance of the Shares under the Securities
Act.

 

2.2.7            Neither the Issuer nor any person acting on its behalf has
conducted any general solicitation or general advertising, including methods
described in section 502(c) of Regulation D under the Securities Act, in
connection with the offer or sale of any of the Shares and neither the Issuer
nor any person acting on its behalf offered any of the Shares in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act or any state securities laws.

 

2.2.8            [reserved]

 

2.2.9            As of the date of this Subscription Agreement, the authorized
capital shares of the Issuer consists of (a) 200,000,000 shares of Class A
common stock, (b) 20,000,000 shares of Class B common stock, par value $0.0001
per share (“Class B common stock”); and (c) 1,000,000 shares of preferred stock,
par value $0.0001 per share (“Preferred Shares”). As of the date hereof: (i) no
Preferred Shares are issued and outstanding; (ii) 69,000,000 shares of Class A
common stock are issued and outstanding; (iii) 17,250,000 shares of Class B
common stock are issued and outstanding; (iv) 15,800,000 warrants to purchase
15,800,000 shares of Class A common stock (the “Private Placement Warrants”) are
outstanding; and (v) 23,000,000 warrants to purchase 23,000,000 shares of
Class A common stock (the “Public Warrants”) are outstanding. Subject to the
receipt of the Buyer Stockholder Approval and the effectiveness of the Buyer A&R
Charter Amendment, all (i) issued and outstanding shares of Class A common stock
and Class B common stock have been duly authorized and validly issued, are fully
paid and are non-assessable and are not subject to preemptive rights and
(ii) outstanding Private Placement Warrants and Public Warrants have been duly
authorized and validly issued, are fully paid and are not subject to preemptive
rights. Except as set forth above and pursuant to the Study Merger Agreement or
the Magnet Merger Agreement and except for any Class A common stock or any
warrants exercisable for shares of Class A common stock issued after the date
hereof at a purchase price, or at an exercise price, as applicable, equal to or
greater than ten dollars ($10.00) per share (before calculating any transaction
expenses, original issue discounts or other similar premiums, charges and
expenses that are customary for issuances of equity or equity-linked securities
in connection with a private investment in a public company), there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from the Issuer any shares of Class A common stock or Class B common
stock, or any other equity interests in the Issuer, or securities convertible
into or exchangeable or exercisable for such equity interests. As of the date
hereof, the Issuer has no subsidiaries and does not own, directly or indirectly,
interests or investments (whether equity or debt) in any person, whether
incorporated or unincorporated. There are no stockholder agreements, voting
trusts or other agreements or understandings to which the Issuer is a party or
by which it is bound relating to the voting of any securities of the Issuer,
other than (A) as set forth in the SEC Documents and (B) as contemplated by the
Study Merger Agreement.

 



 

 

 

2.2.10            Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section 2.1 of this Subscription Agreement, (x) no
registration under the Securities Act is required for the offer and sale of the
Shares by the Issuer to Subscriber and (y) no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Issuer in connection with the consummation of the transactions
contemplated by this Subscription Agreement, except for (i) filings pursuant to
Regulation D of the Securities Act and applicable state securities laws,
(ii) filings required by the NYSE, including with respect to obtaining
shareholder approval, (iii) filings required to consummate the Transactions as
provided under the definitive documents relating to the Transactions and
(iv) where the failure of which to obtain would not be reasonably likely to have
an Issuer Material Adverse Effect.

 

2.2.11            The Issuer has made available to Subscriber (including via the
Securities and Exchange Commission’s (the “Commission”) EDGAR system) a true,
correct and complete copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other documents filed by the Issuer with the
Commission prior to the date of this Subscription Agreement (the “SEC
Documents”). None of the SEC Documents filed under the Exchange Act, contained,
when filed or, if amended prior to the date of this Subscription Agreement, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Issuer has timely filed each report, statement, schedule, prospectus, and
registration statement that the Issuer was required to file with the Commission
since its inception and through the date hereof. As of the date hereof, there
are no material outstanding or unresolved comments in comment letters from the
Commission staff with respect to any of the SEC Documents.

 



 

 

 

2.2.12            As of the date hereof, there are no pending or, to the
knowledge of the Issuer, threatened, claims, actions, suits, arbitrations,
litigation or proceedings (“Actions”), which, if determined adversely, would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Issuer to enter into and perform its
obligations under this Subscription Agreement. As of the date hereof, there is
no unsatisfied judgment or any open injunction binding upon the Issuer which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement.

 

2.2.13            No broker, finder or other financial consultant has acted on
behalf of Issuer in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on
Subscriber. The Issuer agrees to indemnify and hold harmless Subscriber from any
claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of Issuer and to bear the cost of legal expenses incurred by Subscriber
in defending against any such claim.

 

2.2.14            The execution, delivery and performance of its obligations
hereunder by Subscriber are, or are based on, commercial acts for purposes of
applicable law.

 

2.2.15            The Class A common stock of the Issuer is registered pursuant
to Section 12(b) of the Exchange Act, and listed for trading on the New York
Stock Exchange (“NYSE”). There is no suit, action, proceeding or investigation
pending or, to the knowledge of the Issuer, threatened against the Issuer by the
NYSE or the Commission with respect to any intention by such entity to
deregister the Class A common stock or prohibit or terminate the listing of the
Class A common stock on the NYSE. The Issuer has taken no action that is
designed to terminate the registration of the Class A common stock under the
Exchange Act.

 



 

 

 

3.            Settlement Date and Delivery.

 

3.1            Closing. The closing of the Subscription contemplated hereby (the
“Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Magnet Transactions. Upon written notice from (or on behalf
of) the Issuer to Subscriber (the “Closing Notice”) at least ten (10) Business
Days prior to the date that the Issuer reasonably expects all conditions to the
closing of the Magnet Transactions to be satisfied (the “Expected Closing
Date”), Subscriber shall deliver to the Issuer no later than two (2) Business
Days prior to the Expected Closing Date, the Purchase Price for the Shares, by
wire transfer of United States dollars in immediately available funds to the
account specified by the Issuer in the Closing Notice, such funds to be held by
the Issuer in escrow until the Closing. If the Magnet Transactions are not
consummated on or prior to the tenth (10th) Business Day after the Expected
Closing Date, the Issuer shall return the Purchase Price to Subscriber by wire
transfer of United States dollars in immediately available funds to an account
specified by Subscriber. Notwithstanding such return, (i) a failure to close on
the Expected Closing Date shall not, by itself, be deemed to be a failure of any
of the conditions to Closing set forth in this Section 3 to be satisfied or
waived on or prior to the Closing Date, and (ii) Subscriber shall remain
obligated (A) to redeliver funds to the Issuer following the Issuer’s delivery
to Subscriber of a new Closing Notice and (B) to consummate the Closing upon
satisfaction of the conditions set forth in this Section 3. Unless otherwise
agreed by Study in writing, the Issuer shall deliver the Closing Notice at least
eight (8) Business Days prior to the date of the Special Meeting. At the
Closing, upon satisfaction (or, if applicable, waiver) of the conditions set
forth in this Section 3, the Issuer shall deliver to Subscriber the Shares in
certificated or book entry form (at the Issuer’s election), in the name of
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Subscriber, as applicable. For purposes of this
Subscription Agreement, “Business Day” means any day that, in New York, New
York, is neither a legal holiday nor a day on which banking institutions are
generally authorized or required by law or regulation to close.

 

3.2            Conditions to Closing of the Issuer.

 

The Issuer’s obligations to sell and issue the Shares at the Closing are subject
to the fulfillment or (to the extent permitted by applicable law) written waiver
by Issuer, on or prior to the Closing Date, of each of the following conditions:

 

3.2.1            Representations and Warranties Correct. The representations and
warranties made by Subscriber in Section 2.1 hereof shall be true and correct in
all material respects when made (other than representations and warranties that
are qualified as to materiality or Subscriber Material Adverse Effect, which
representations and warranties shall be true and correct in all respects), and
shall be true and correct in all material respects on and as of the Closing Date
(unless they specifically speak as of another date in which case they shall be
true and correct in all material respects as of such date) (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) with the same force and effect as if they had been made
on and as of said date, but in each case without giving effect to consummation
of the Transactions.

 

3.2.2            Compliance with Covenants. Subscriber shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by Subscriber at or prior to the Closing.

 

3.2.3            Closing of the Magnet Transactions. All conditions precedent to
the Issuer’s obligations to consummate, or cause to be consummated, the Magnet
Transactions set forth in the Magnet Merger Agreement shall have been satisfied
or waived by the party entitled to the benefit thereof under the Magnet Merger
Agreement (other than those conditions that may only be satisfied at the
consummation of the Magnet Transactions, but subject to satisfaction or waiver
by such party of such conditions as of the consummation of the Magnet
Transactions), and the Magnet Transactions will be consummated immediately
following the Closing.

 



 

 

 

3.2.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 

3.3            Conditions to Closing of Subscriber.

 

Subscriber’s obligation to purchase the Shares at the Closing is subject to the
fulfillment or (to the extent permitted by applicable law) written waiver by
Subscriber, on or prior to the Closing Date, of each of the following
conditions:

 

3.3.1            Representations and Warranties Correct. The representations and
warranties made by the Issuer in Section 2.2 hereof shall be true and correct in
all material respects when made (other than representations and warranties that
are qualified as to materiality or Issuer Material Adverse Effect, which
representations and warranties shall be true and correct in all respects), and
shall be true and correct in all material respects on and as of the Closing Date
(unless they specifically speak as of another date in which case they shall be
true and correct in all material respects as of such date) (other than
representations and warranties that are qualified as to materiality or Issuer
Material Adverse Effect, which representations and warranties shall be true and
correct in all respects) with the same force and effect as if they had been made
on and as of said date, but in each case without giving effect to consummation
of the Transactions; provided, that in the event this condition would otherwise
fail to be satisfied as a result of a breach of one or more of the
representations and warranties of the Issuer contained in this Subscription
Agreement and the facts underlying such breach would also cause a condition to
Study’s obligations under the Study Merger Agreement to fail to be satisfied,
this condition shall nevertheless be deemed satisfied in the event Study waives
such condition with respect to such breach under the Study Merger Agreement.

 

3.3.2            Compliance with Covenants. The Issuer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by the Issuer at or prior to the Closing, except
where the failure of such performance or compliance would not or would not
reasonably be expected to prevent, materially delay, or materially impair the
ability of the Issuer to consummate the Closing.

 

3.3.3            Closing of the Magnet Transactions. (i) All conditions
precedent to the consummation of the Magnet Transactions set forth in the Magnet
Merger Agreement shall have been satisfied or waived by the party entitled to
the benefit thereof under the Magnet Merger Agreement (other than those
conditions that may only be satisfied at the consummation of the Magnet
Transactions, but subject to satisfaction or waiver by such party of such
conditions as of the consummation of the Magnet Transactions), (ii) no amendment
or modification of the Magnet Merger Agreement (as the same exists on the date
hereof as provided to Subscriber) shall have occurred that would reasonably be
expected to materially and adversely affect the economic benefits that
Subscriber would reasonably expect to receive under this Subscription Agreement
without having received Subscriber’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) and (iii) the Magnet Transactions
will be consummated immediately following the Closing.

 



 

 

 

3.3.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the transactions contemplated by this Subscription
Agreement.

 

3.3.5            Issuer Stockholder Approval. To the extent required by the
listing rules of NYSE, approval of the issuance of the Shares pursuant to this
Subscription Agreement by the Issuer’s stockholders shall have been obtained.

 

4.            Lock-Up.

 

4.1            During the period commencing on the Closing Date and continuing
until the earlier of (i) the one year anniversary of the Closing and (ii) (x) if
the closing price of the Class A common stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Closing or (y) the date on
which the Issuer completes a liquidation, merger, capital stock exchange,
reorganization or other similar transaction that results in all of the Issuer’s
stockholders having the right to exchange their shares of Class A common stock
for cash, securities or other property, Subscriber agrees not to Transfer any
Shares.

 

4.2            For purposes of this Section 4, “Transfer” shall mean the
(a) sale or assignment of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

4.3            Notwithstanding the foregoing, Transfers of Shares shall be
permitted to any affiliate of Subscriber provided that such affiliate enters
into a written agreement agreeing to be bound by the provisions of this
Section 4.

 

4.4            Subscriber also agrees and consents to the entry of stop transfer
instructions with the Issuer’s transfer agent and registrar against the transfer
of the covered shares except in compliance with the foregoing restrictions and
to the addition of a legend to Subscriber’s Shares describing the foregoing
restrictions.

 



 

 

 

5.            Registration Statement. Prior to or concurrently with the Closing,
the parties shall enter into a joinder, or otherwise become a party, to the
Registration Rights Agreement, dated as of June 26, 2019, by and among the
Issuer, Churchill Sponsor II, LLC and the other parties thereto (the
“Registration Rights Agreement”).

 

6.            Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (i) such date and
time as the Study Merger Agreement is validly terminated in accordance with its
terms and (ii) upon the mutual written agreement of each of the parties hereto
to terminate this Subscription Agreement; provided, that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Issuer shall promptly notify Subscriber of (i) the termination of the Study
Merger Agreement promptly after the termination of such agreement, and (ii) any
waiver by the Issuer of any of the conditions specified in Article X of the
Study Merger Agreement.

 

7.            Miscellaneous.

 

7.1            Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 

7.1.1            Subscriber acknowledges that the Issuer, Study and others will
rely on the acknowledgments, understandings, agreements, representations and
warranties made by Subscriber contained in this Subscription Agreement. Prior to
the Closing, Subscriber agrees to promptly notify the Issuer and Study if any of
the acknowledgments, understandings, agreements, representations and warranties
set forth herein are no longer accurate in all material respects.

 

7.1.2            Each of the Issuer, Subscriber and Study is entitled to rely
upon this Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

7.1.3            The Issuer may request from Subscriber such additional
information as the Issuer may deem necessary to evaluate the eligibility of
Subscriber to acquire the Shares, and Subscriber shall provide such information
as may be reasonably requested, to the extent within Subscriber’s possession and
control or otherwise readily available to Subscriber.

 

7.1.4            Each of Subscriber and the Issuer shall pay all of its own
expenses in connection with this Subscription Agreement and the transactions
contemplated herein.

 

7.1.5            Each of Subscriber and the Issuer shall take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper or
advisable to consummate the transactions contemplated by this Subscription
Agreement on the terms and conditions described therein no later than
immediately prior to the consummation of the Study Transactions.

 



 

 

 

7.2            Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, emailed or sent
by overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) Business Days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)            if to Subscriber, to:

 

LODBROK CAPITAL LLP
AS INVESTMENT MANAGER FOR AND ON BEHALF OF: (i) LODBROK EUROPEAN CREDIT
OPPORTUNITIES SARL, (ii) MERCER QIF FUND PLC – MERCER INVESTMENT FUND, AND
(iii) CROWN MANAGED ACCOUNTS SPC – CROWN/LODBROK SEGREGATED PORTFOLIO
C/O 55 ST JAMES’S STREET, LONDON
SW1A 1LA, UNITED KINGDOM

 

(ii)            if to the Issuer, to:

 

Churchill Capital Corp. II

640 Fifth Avenue, 12th Floor

New York, NY 10019

Attention:     Michael S. Klein

Telephone:   212-380-7775

Email:          Michael.klein@mkleinandcompany.com

 

with a required copy (which copy shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Ross A. Fieldston, Raphael M. Russo 

Email: rfieldston@paulweiss.com; rrusso@paulweiss.com

 

7.3            Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof, including any commitment letter entered
into relating to the subject matter hereof.

 

7.4            Modifications and Amendments. This Subscription Agreement may not
be amended, modified, supplemented or waived (i) except by an instrument in
writing, signed by the party against whom enforcement of such amendment,
modification, supplement or waiver is sought and (ii) without the prior written
consent of Study (with respect to this clause (ii), solely to the extent that an
amendment, modification, supplement or waiver would reasonably be expected to
materially and adversely affect the Issuer’s ability to consummate the Study
Transactions); provided that any rights (but not obligations) of a party under
this Subscription Agreement may be waived, in whole or in part, by such party on
its own behalf without the prior consent of any other party.

 



 

 

 

7.5            Assignment. Neither this Subscription Agreement nor any rights,
interests or obligations that may accrue to the parties hereunder (including
Subscriber’s rights to purchase the Shares) may be transferred or assigned
without the prior written consent of each of the other parties hereto (other
than the Shares acquired hereunder, if any, and then only in accordance with
this Subscription Agreement); provided that Subscriber’s rights and obligations
hereunder may be assigned to any fund or account managed by the same investment
manager as Subscriber, without the prior consent of the Issuer, provided that
such assignee(s) agrees in writing to be bound by the terms hereof, and upon
such assignment by a Subscriber, the assignee(s) shall become Subscriber
hereunder and have the rights and obligations and be deemed to make the
representations and warranties of Subscriber provided for herein to the extent
of such assignment; provided, further, that no assignment shall relieve the
assigning party of any of its obligations hereunder, including any assignment to
any fund or account managed by the same investment manager as Subscriber.

 

7.6            Benefit.

 

7.6.1            Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns. This Subscription Agreement shall not
confer rights or remedies upon any person other than the parties hereto and
their respective successors and assigns.

 

7.7            Governing Law. This Subscription Agreement, and any claim or
cause of action hereunder based upon, arising out of or related to this
Subscription Agreement (whether based on law, in equity, in contract, in tort or
any other theory) or the negotiation, execution, performance or enforcement of
this Subscription Agreement, shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

 

7.8            Consent to Jurisdiction; Waiver of Jury Trial. Each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
Court of Chancery of the State of Delaware, provided, that if subject matter
jurisdiction over the matter that is the subject of the legal proceeding is
vested exclusively in the U.S. federal courts, such legal proceeding shall be
heard in the U.S. District Court for the District of Delaware (together with the
Court of Chancery of the State of Delaware “Chosen Courts”), in connection with
any matter based upon or arising out of this Subscription Agreement. Each party
hereby waives, and shall not assert as a defense in any legal dispute, that
(i) such person is not personally subject to the jurisdiction of the Chosen
Courts for any reason, (ii) such legal proceeding may not be brought or is not
maintainable in the Chosen Courts, (iii) such person’s property is exempt or
immune from execution, (iv) such legal proceeding is brought in an inconvenient
forum or (v) the venue of such legal proceeding is improper. Each party hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, further consents to service of process by nationally recognized
overnight courier service guaranteeing overnight delivery, or by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 7.2 and waives and covenants not to assert or plead any objection which
they might otherwise have to such manner of service of process. Notwithstanding
the foregoing in this Section 7.8, a party may commence any action, claim, cause
of action or suit in a court other than the Chosen Courts solely for the purpose
of enforcing an order or judgment issued by the Chosen Courts. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 



 

 

 

7.9            Severability. If any provision of this Subscription Agreement
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 

7.10            No Waiver of Rights, Powers and Remedies. No failure or delay by
a party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

7.11            Remedies.

 

7.11.1            The parties agree that the irreparable damage would occur if
this Subscription Agreement was not performed or the Closing is not consummated
in accordance with its specific terms or was otherwise breached and that money
damages or other legal remedies would not be an adequate remedy for any such
damage. It is accordingly agreed that the parties hereto shall be entitled to
equitable relief, including in the form of an injunction or injunctions, to
prevent breaches or threatened breaches of this Subscription Agreement and to
enforce specifically the terms and provisions of this Subscription Agreement in
an appropriate court of competent jurisdiction as set forth in Section 7.8, this
being in addition to any other remedy to which any party is entitled at law or
in equity, including money damages.  The right to specific enforcement shall
include the right of the parties hereto to cause to cause the other parties
hereto to cause the transactions contemplated hereby to be consummated on the
terms and subject to the conditions and limitations set forth in this
Subscription Agreement. The parties hereto further agree (i) to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, (ii) not to assert that a remedy of specific enforcement
pursuant to this Section 7.11 is unenforceable, invalid, contrary to applicable
law or inequitable for any reason and (iii) to waive any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate.

 



 

 

 

7.11.2            The parties acknowledge and agree that this Section 7.11 is an
integral part of the transactions contemplated hereby and without that right,
the parties hereto would not have entered into this Subscription Agreement.

 

7.11.3            In any dispute arising out of or related to this Subscription
Agreement, or any other agreement, document, instrument or certificate
contemplated hereby, or any transactions contemplated hereby or thereby, the
applicable adjudicating body shall award to the prevailing party, if any, the
costs and attorneys’ fees reasonably incurred by the prevailing party in
connection with the dispute and the enforcement of its rights under this
Subscription Agreement or any other agreement, document, instrument or
certificate contemplated hereby and, if the adjudicating body determines a party
to be the prevailing party under circumstances where the prevailing party won on
some but not all of the claims and counterclaims, the adjudicating body may
award the prevailing party an appropriate percentage of the costs and attorneys’
fees reasonably incurred by the prevailing party in connection with the
adjudication and the enforcement of its rights under this Subscription Agreement
or any other agreement, document, instrument or certificate contemplated hereby
or thereby.

 

7.12            Survival of Representations and Warranties. All representations
and warranties made by the parties hereto in this Subscription Agreement shall
survive the Closing. For the avoidance of doubt, if for any reason the Closing
does not occur prior to the consummation of the Study Transactions, all
representations, warranties, covenants and agreements of the parties hereunder
shall survive the consummation of the Study Transactions and remain in full
force and effect.

 

7.13            No Broker or Finder. Each of the Issuer and Subscriber agrees to
indemnify and hold the other parties hereto harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 

7.14            Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 



 

 

 

7.15            Counterparts. This Subscription Agreement may be executed in one
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other parties, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or any other form of electronic
delivery, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

7.16            Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant. All references
in this Subscription Agreement to numbers of shares, per share amounts and
purchase prices shall be appropriately adjusted to reflect any stock split,
stock dividend, stock combination, recapitalization or the like occurring after
the date hereof.

 

7.17            Mutual Drafting. This Subscription Agreement is the joint
product of the parties hereto and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of the parties and shall not be
construed for or against any party hereto.

 

8.            Disclosure. Subscriber hereby consents to the publication and
disclosure in (x) any Form 8-K filed by the Issuer with the Commission in
connection with the execution and delivery of the Study Merger Agreement, Joint
Proxy Statement or Joint Proxy Statement/Prospectus or any other filing with the
Commission pursuant to applicable securities laws, in each case, as and to the
extent required by the federal securities laws or the Commission or any other
securities authorities, and (y) any other documents or communications provided
by the Issuer or Study to any governmental authority or to securityholders of
the Issuer, in each case, as and to the extent required by applicable law or the
Commission or any other governmental authority, of Subscriber’s name and
identity and the nature of Subscriber’s commitments, arrangements and
understandings under and relating to this Subscription Agreement and, if deemed
required or appropriate by the Issuer or Study, a copy of this Subscription
Agreement. Subscriber will promptly provide any information reasonably requested
by the Issuer, Study or Magnet for any regulatory application or filing made or
approval sought in connection with the Transactions (including filings with the
Commission).

 



 

 

 

9.            Trust Account Waiver. Notwithstanding anything to the contrary set
forth herein, Subscriber acknowledges that the Issuer has established a trust
account containing the proceeds of its initial public offering and from certain
private placements (collectively, with interest accrued from time to time
thereon, the “Trust Account”). Subscriber agrees that (i) it has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account, and (ii) it shall have no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, in each case in connection with this Subscription Agreement, and hereby
irrevocably waives any Claim to, or to any monies in, the Trust Account that it
may have in connection with this Subscription Agreement; provided, however, that
nothing in this Section 9 shall be deemed to limit Subscriber’s right, title,
interest or claim to the Trust Account by virtue of such Subscriber’s record or
beneficial ownership of securities of the Issuer acquired by any means other
than pursuant to this Subscription Agreement, including, but not limited to, any
redemption right with respect to any such securities of the Issuer. In the event
Subscriber has any Claim against the Issuer under this Subscription Agreement,
Subscriber shall pursue such Claim solely against the Issuer and its assets
outside the Trust Account and not against the property or any monies in the
Trust Account. Subscriber agrees and acknowledges that such waiver is material
to this Subscription Agreement and has been specifically relied upon by the
Issuer to induce the Issuer to enter into this Subscription Agreement and
Subscriber further intends and understands such waiver to be valid, binding and
enforceable under applicable law. In the event the Subscriber, in connection
with this Subscription Agreement, commences any action or proceeding which
seeks, in whole or in part, relief against the funds held in the Trust Account
or distributions therefrom or any of the Issuer’s stockholders, whether in the
form of monetary damages or injunctive relief, Subscriber shall be obligated to
pay to the Issuer all of its legal fees and costs in connection with any such
action in the event that the Issuer prevails in such action or proceeding.

 

10.            Non-Reliance. Subscriber acknowledges that it is not relying
upon, and has not relied upon, any statement, representation or warranty made by
any person, firm or corporation (including, without limitation, Study, any of
its affiliates or any of its control persons, officers, directors or employees),
other than the representations and warranties of the Issuer expressly set forth
in this Subscription Agreement, in making its investment or decision to invest
in the Issuer.

 

11.            Rule 144. From and after such time as the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may allow Subscriber to sell securities of the Issuer to the
public without registration are available to holders of the Issuer’s common
stock and until the third anniversary of the Closing Date, the Issuer agrees to:

 

11.1.1            make and keep public information available, as those terms are
understood and defined in Rule 144;

 

11.1.2            file with the Commission in a timely manner all reports and
other documents required of the Issuer under the Securities Act and the Exchange
Act so long as the Issuer remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and

 

11.1.3            furnish to Subscriber, promptly upon request, (x) a written
statement by the Issuer, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (y) a copy of
the most recent annual or quarterly report of the Issuer and such other reports
and documents so filed by the Issuer and (z) such other information as may be
reasonably requested to permit Subscriber to sell such securities pursuant to
Rule 144 without registration.

 



 

 

 

If the Shares are eligible to be sold without restriction under, and without the
Issuer being in compliance with the current public information requirements of,
Rule 144 under the Securities Act, then at Subscriber’s request, the Issuer will
cause its transfer agent to remove the legend described in Section 2.1.6. In
connection therewith, if required by the Issuer’s transfer agent, the Issuer
will promptly cause an opinion of counsel to be delivered to and maintained with
its transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent that authorize and direct the transfer
agent to issue such Shares without any such legend; provided, that,
notwithstanding the foregoing, Issuer will not be required to deliver any such
opinion, authorization, certificate or direction if it reasonably believes that
removal of the legend could result in or facilitate transfers of securities in
violation of applicable law.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  CHURCHILL CAPITAL CORP II         By: /s/ Peter Seibold   Name: Peter Seibold
  Title: Chief Financial Officer    

 



 

 

 

Accepted and agreed this 12 day of October, 2020.     SUBSCRIBER:          
Signature of Subscriber:   Signature of Joint Subscriber, if applicable: By:
Lodbrok Capital LLP   By: /s/Dushy Selvaratnam   By:         Name:     Name:  
Title: Chief Operating Officer       Title:               Name of Subscriber:  
Name of Joint Subscriber, if applicable:   (i) LODBROK EUROPEAN CREDIT
OPPORTUNITIES SARL 1,447,600 SHARES     (ii) MERCER QIF FUND PLC – MERCER
INVESTMENT FUND 335,880 SHARES   (Please Print. Please indicate name and
capacity of person signing above) (iii) CROWN MANAGED ACCOUNT SPC –
CROWN/LODBROK SEGREGATED PORTFOLIO 216,520 SHARES         (Please print. Please
indicate name and capacity of person signing above)                   Name in
which securities are to be registered     (if different from the name of
Subscriber listed directly above):    

 

Email Address:           If there are joint investors, please check one:        
  ¨ Joint Tenants with Rights of Survivorship           ¨ Tenants-in-Common    
      ¨ Community Property           Subscriber’s EIN:     Joint Subscriber’s
EIN:  



 

Business Address-Street:       Mailing Address-Street (if different):  

 

      City, State, Zip:   City, State, Zip:       Attn:   Attn:       Telephone
No.:     Telephone No.:             Facsimile No.:     Facsimile No.:  

 



 

 

 

SCHEDULE I
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

2.¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

1.¨ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.¨ We are not a natural person.

 

*** AND ***

 

C.AFFILIATE STATUS
(Please check the applicable box) SUBSCRIBER:

 

¨is:

 

¨is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 



 

 

 

Rule 501(a) under the Securities Act, in relevant part, states that an
“accredited investor” shall mean any person who comes within any of the below
listed categories, or who the issuer reasonably believes comes within any of the
below listed categories, at the time of the sale of the securities to that
person. Subscriber has indicated, by marking and initialing the appropriate box
below, the provision(s) below which apply to Subscriber and under which
Subscriber accordingly qualifies as an “accredited investor.”

 

¨ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended;

 

¨ Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

¨ Any investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”) or a business development company as
defined in section 2(a)(48) of the Investment Company Act;

 

¨ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), if (i) the investment decision is
made by a plan fiduciary, as defined in section 3(21) of ERISA, which is either
a bank, a savings and loan association, an insurance company, or a registered
investment adviser, (ii) the employee benefit plan has total assets in excess of
$5,000,000 or, (iii) such plan is a self-directed plan, with investment
decisions made solely by persons that are “accredited investors”;

 

¨ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940, as amended;

 

¨ Any (i) corporation, limited liability company or partnership,
(ii) Massachusetts or similar business trust, or (iii) organization described in
section 501(c)(3) of the Internal Revenue Code of 1986, as amended, not formed
for the specific purpose of acquiring the securities offered, and with total
assets in excess of $5,000,000;

 

¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 



 

 

 

¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Regulation D; or

 

¨ Any entity in which all of the equity owners are “accredited investors.”

 



 

 